In a letter dated May 16, 2005, addressed to the Clerk of the Appellate Courts, respondent Lany B. Spikes of Wichita, Kansas, an attorney admitted to the practice of law in the state of Kansas, voluntarily surrendered his license to practice law in Kansas, pursuant to Supreme Court Rule 217 (2004 Kan. Ct. R. Annot. 296).
At the time the respondent surrendered his license, review was pending before the Kansas Supreme Court on the final hearing report in accordance with Supreme Court Rule 212 (2004 Kan. Ct. R. Annot. 285). The hearing panel found that the respondent violated Rules 1.15(b) (2004 Kan. Ct. R. Annot. 414), and 8.4(c) and (g) (2004 Kan. Ct. R. Annot. 485) of the Kansas Rules of Professional Conduct.
This court, having examined the files of the office of the Disciplinary Administrator, finds that the surrender of the respondent’s license should be accepted and that the respondent should be disbarred.
It Is Therefore Ordered that Larry B. Spikes be and is hereby disbarred from the practice of law in Kansas and his license and privilege to practice law are hereby revoked.
It Is Further Ordered that the Clerk of the Appellate Courts strike the name of Larry B. Spikes from the roll of attorneys licensed to practice law in Kansas.
It Is Further Ordered that this order shall be published in the Kansas Reports, that the costs herein shall be assessed to the respondent, and that the respondent forthwith shall comply with Supreme Court Rule 218 (2004 Kan. Ct. R. Annot. 301).
Dated this 20th day of May, 2005.